The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 12/17/2020.
4.	Claims 1-20 are currently pending.
5.	Claims 13 and 19 have been withdrawn.
6.	Claims 1 and 3 have been amended.

Claim Rejections - 35 USC § 103
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-10, 14-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakao (US 7,435,980) in view of Mosso et al (US 2011/0143019) and Rego et al (US 2008/0308535).
Regarding claim 1:
	Nakao teaches an apparatus for plasma processing (device of fig 1) of a continuous fiber (belt-shaped irradiated object, F), comprising a first plasma source (electron beam generating section, R) [fig 1-2 & col 6, lines 43-57 and col 7, lines 15-22], wherein the first plasma source (electron beam generating section, R) comprises: a plasma discharge chamber (wall defining R) [fig 1-2 & col 7, lines 15-22], wherein the apparatus (device of fig 1) further comprises: an afterglow chamber (irradiation chamber, E), wherein the afterglow chamber (irradiation chamber, E) comprises a substrate inlet (feed-in opening, E1) and a substrate outlet (feed-out opening, E2), and a transport system (rolls, Ra/Rr) configured for continuous transport of the continuous fiber (belt-shaped irradiated object, F) from the substrate inlet (feed-in opening, E1) to the substrate outlet (feed-out opening, E2) through the afterglow chamber (irradiation chamber, E) [fig 1-2 & col 6, lines 43-57], wherein the substrate inlet (E1) comprises an 
	Nakao does not specifically disclose a first plasma source and a second plasma source, the afterglow chamber in fluid communication with the outlets of the plasma discharge chambers of the first and second plasma sources, the continuous fiber is kept remote from the plasma discharge chambers, wherein the outlets of the plasma discharge chambers of the first plasma source and the second plasma source are arranged opposite one another, with the afterglow chamber interposed between the outlets of the plasma discharge chambers of the first and second plasma sources, wherein the outlets of the plasma discharge chambers of the first and second plasma sources are interposed between the substrate inlet and the substrate outlet, wherein the afterglow chamber extends only at a downstream side of the outlets of the plasma discharge chambers.
	Mosso teaches a first source (source, 404a) and a second source (source, 404b), the afterglow chamber (station, 401) in fluid communication with the outlets of the discharge chambers of the first and second sources (outlets from space defined within 404a and 404b, respectively), the continuous fiber (web, 402) is kept remote from the discharge chambers (space defined within 404a and 404b), wherein the outlets of the discharge chambers of the first source and the second source (outlets from space defined within 404a and 404b, respectively) are arranged opposite one another (see fig 4), with the afterglow chamber interposed between the outlets of the discharge chambers of the first and second sources (see fig 4), wherein the outlets of the 
Nakao and Mosso are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first plasma source of Nakao to include an identical source arranged opposite therefrom (second plasma source), as in Mosso, to increase throughput by processing both sides of the continuous fiber simultaneously [Mosso – 0031].
Nakao modified by Mosso does not specifically teach the plasma sources are plasma torches, wherein each of the first plasma torch and the second plasma torch comprises: a first electrode and a second electrode, wherein the first electrode and the second electrode are spaced apart and are concentric on an axis, and a plasma discharge chamber between the respective first and second electrodes, wherein the plasma discharge chamber comprises an inlet and an outlet for passing a plasma forming gas between the first and second electrodes.
Rego teaches a plasma torch (plasma jet) comprises: a first electrode (cylindrical electrode, 1) and a second electrode (cylindrical electrode, 2), wherein the first electrode (1) and the second electrode (2) are spaced apart (see fig 2) and are concentric on an axis (coaxial), and a plasma discharge chamber (space delimited by 2 
Modified Nakao and Rego are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify each of the first plasma source and the second plasma source of modified Nakao with the plasma torch structure of Rego to provide a structure which results in less reactive species being lost to the afterglow, therefore, allowing for a lower consumption of gas and/or power [Rego – 0096].
Although taught by the cited prior art, the claim limitations “while being processed by plasma activated species flowing from the outlets of the plasma discharge chambers into the afterglow chamber” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 2:
	Modified Nakao teaches the first and second plasma torches (plasma jets of Rego) are axially aligned (see fig 4 of Mosso) [Mosso – fig 4 & 0075]. 
Regarding claim 3:

Regarding claim 4:
	Nakao teaches a cross-sectional size of the inlet aperture is equal to or smaller than 50% of a cross-sectional size of the afterglow chamber (Ws<We) [fig 1-2 & col 7, lines 3-14]. 
Although patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977) [MPEP 2125(II)]. In the drawings, Ws is clearly depicted to be less than half the size of We.
Regarding claim 5:
	Nakao teaches the substrate inlet (E1) ensures contactless entrance (see fig 1-2) of the continuous fiber (belt-shaped irradiated object, F) into the afterglow chamber (E) [fig 1-2 & col 9, lines 50-63]. 
Regarding claim 6:

Regarding claim 7:
	Nakao teaches the substrate inlet (E1) is tubular (see fig 2) comprising a first lumen (oxygen cutoff section S) [fig 1-2 & col 7-8, lines 48-3], the transport system (rolls, Ra/Rr) being operable for transporting the continuous fiber (belt-shaped irradiated object, F) through the first lumen (oxygen cutoff section S) [fig 1-2 & col 6, lines 43-57], and wherein the inlet aperture (E1) corresponds to the first lumen (oxygen cutoff section S) [fig 1-2 & col 7-8, lines 48-3]. 
Regarding claim 8:
	Nakao teaches the first lumen (oxygen cutoff section S) has a length in a transport direction (traveling direction, V) of the continuous fiber (belt-shaped irradiated object, F) equal to or larger than twice a cross sectional size (see fig 2) of the first lumen (Ws) [fig 1-2 & col 6-7, lines 58-14]. 
Although patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977) [MPEP 2125(II)]. In the drawings, the length is depicted to be at least twice the cross sectional size.
Regarding claim 9:

Although patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977) [MPEP 2125(II)]. In the drawings, We is clearly depicted to be at least twice the size of Ws.
Regarding claim 10:
	Nakao teaches the second lumen (interior of E) comprises a longitudinal axis (see fig 1-2) extending between the substrate inlet (feed-in opening, E1) and the substrate outlet (feed-out opening, E2) [fig 1-2 & col 6, lines 43-57]. 
Regarding claim 14:
	Nakao teaches a plasma discharge chamber (wall defining R) [fig 1-2 & col 7, lines 15-22].

	Mosso teaches each of the discharge chambers (space defined within 404a and 404b) defines an axis of flow of the gas (X-axis), the axis of flow (X-axis) being perpendicular to a transport direction (Y-axis) of the continuous fiber (web, 402) in the afterglow chamber (401) [fig 4 & 0075]. 
Nakao and Mosso are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first plasma discharge chamber of Nakao to include an identical source arranged opposite therefrom (second plasma discharge chamber), as in Mosso, to increase throughput by processing both sides of the continuous fiber simultaneously [Mosso – 0031].
Regarding claim 15:
Modified Nakao teaches the first electrode of the first plasma torch is aligned with the first electrode of the second plasma torch, and the second electrode of the first plasma torch is aligned with the second electrode of the second plasma torch (it is noted that Nakao was modified to include an identical plasma discharge chamber, wall defining R, opposite therefrom in order to increase throughput [Nakao - fig 1-2 & col 7, lines 15-22 and Mosso – fig 4 & 0031, 0075] and further modified such that the first and second plasma sources being the plasma torches of Rego in order to provide a structure which results in less reactive species being lost to the afterglow, therefore, allowing for a lower consumption of gas and/or power [Rego – fig 2 & 0032, 0096]).
Regarding claim 16:
	Modified Nakao teaches the first and second electrodes are cylindrical (cylindrical electrodes, 1/2) [Rego – fig 2 & 0032]. 
Regarding claim 18:
	Modified Nakao teaches a control unit (RF power supply) coupled to the first electrode (1) of each of the first plasma torch and the second plasma torch (plasma jet) [Mosso – fig 4 & Rego – fig 2 & 0036], wherein the control unit (RF power supply) is operable to sustain an atmospheric pressure plasma discharge (atmospheric pressure plasma) in the plasma discharge chambers (space delimited by 2 and 3) of the first and second plasma torches (plasma jet) [Mosso – fig 4 & Rego – fig 2 & 0036].
Regarding claim 20:
The claim language “wherein the continuous fiber is a carbon fiber” does not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
10.	Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakao (US 7,435,980) in view of Mosso et al (US 2011/0143019) and Rego et al (US 2008/0308535) as applied to claims 1-10, 14-16, 18, and 20 above, and further in view of Pinarbasi et al (US 2009/0183675).
The limitations of claims 1-10, 14-16, 18, and 20 have been set forth above.
Regarding claims 11-12:
	Modified Nakao teaches the first lumen (oxygen cutoff section S) has a cross section (gap, Ws) having a diameter substantially smaller (Ws<We) than a diameter of the afterglow chamber (gap, We) [Nakao – fig 1-2 & col 7-8, lines 48-3].
	Modified Nakao does not specifically disclose the afterglow chamber is cylindrical; and wherein the first lumen has a circular cross section.
	Pinarbasi teaches an afterglow chamber (chamber, 500A) is cylindrical (circular cross section) [fig 5A & 0064]; and wherein a first lumen (entrance portion of 500A) has a circular cross section (circular cross section) [fig 5A & 0064].
Modified Nakao and Pinarbasi are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shape of the afterglow chamber/first lumen of modified Nakao to have a cylindrical/circular cross section, as in Pinarbasi, because such is one of a variety of different cross-sectional shapes well-known to function effectively in the art [Pinarbasi – 0064]. Furthermore, a change in shape is generally recognized as being within the level of ordinary skill in the art In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) [MPEP 2144.04].
11.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakao (US 7,435,980) in view of Mosso et al (US 2011/0143019) and Rego et al (US 2008/0308535) as applied to claims 1-10, 14-16, 18, and 20 above, and further in view of Yamazaki et al (US 2009/0133714).
The limitations of claims 1-10, 14-16, 18, and 20 have been set forth above.
Regarding claim 17:

	Yamazaki teaches an afterglow chamber (space below 17) comprises a transparent wall (flanged plate 17 may be made of borosilicate glass) [fig 1 & 0056]. 
	Modified Nakao and Yamazaki are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify a wall of the afterglow chamber of modified Nakao to comprise the transparent material of Yamazaki since it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07].

Response to Arguments
12.	Applicant's arguments, see Remarks, filed 12/17/2020, with respect to the rejection of claim(s) 1-12, 14-18, and 20 under 35 USC 103 have been fully considered but they are not persuasive. 
	Applicant argues that Sieber fails to teach or suggest the amended limitations of claim 1. 
 	In response, it is noted that the amendments have necessitated a new interpretation of the references. Sieber is not relied upon to teach the amended limitations of claim 1. Nakao/Mosso teaches the irradiation chamber is only downstream of the outlets of the plasma discharge chambers because the stream of plasma exits the outlets and enters the irradiation chamber. 

	In response, it is noted that the claims merely state where the irradiation chamber is to be located. The rejection of record does not suggest reducing the volume of the irradiation chamber. Furthermore, although such a modification was not made, this argument conflates shape and volume. Changing the shape of the irradiation chamber in no way means that the total volume must be reduced (one section may be decreased while another may be increased to achieve some benefit that may be associated with the shape).

Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718